14‐1070 
        Akran v. United States 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th day of October , two thousand 
        fourteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                  Circuit Judges. 
        ____________________________________________  
         
        GODSON ODUBIYI AKRAN,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                        No. 14‐1070 
         
        UNITED STATES OF AMERICA, 
         
                                  Defendant‐Appellee.       
        ____________________________________________  
         
         
FOR APPELLANT:            JAVIER N. MALDONADO, Law Office of Javier N. 
                          Maldonado, P.C., San Antonio, TX. 
 
FOR APPELLEE:           ELLIOT M. SCHACHNER, Varuni Nelson, Margaret M. 
                        Kolbe, Assistant United States Attorneys, for Loretta E. 
                        Lynch, United States Attorney for the Eastern District of 
                        New York, Brooklyn, NY.          
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Eric N. Vitaliano, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court is 

AFFIRMED. 

      Appellant Godson Akran brought this suit pursuant to the Federal Tort 

Claims Act.  Akran alleged that the United States falsely imprisoned him by 

arresting and detaining him during the pendency of removal proceedings.  

Finding that the detention was legally privileged, the district court granted the 

United States’ motion to dismiss for failure to state a claim.  This appeal 

followed.   

      We AFFIRM on the ground that Akran’s Complaint fails to adequately 

allege a cause of action.  Akran’s contention that immigration officials knew or 

should have known that he was a United States citizen is conclusory and 




                                          2
implausible.  We have considered Akran’s remaining arguments and find them 

to be without merit.  

                          
                                   FOR THE COURT: 
                                   Catherine O’Hagan Wolfe, Clerk 
 
                                     




                                        3